 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00007 MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   ANTHONY WEST,                                      DATE: January 9, 2020
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on January 9, 2020. Subsequently, the

21 Court on its own motion continued the January 9, 2020 status conference to April 2, 2020. Dkt. 28.

22          2.     By this stipulation, defendant now moves to continue the January 9, 2020, status

23 conference for the reasons set forth below and to exclude time between January 9, 2020, and April 2,

24 2020, under Local Code T4. The parties further request that this Stipulation and Order supersede the

25 Court’s minute order filed on December 18, 2019, Dkt. 28, continuing the status conference.

26          3.     The parties agree and stipulate, and request that the Court find the following:

27                 a)      On December 13, 2019, the defendant’s previous attorney was relieved as counsel

28          following a hearing before the Honorable Garland E. Burrell, Jr. Dkt. 23. The Honorable


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        Garland E. Burrell, Jr. set the case for a status conference to be held on January 10, 2020 and

 2        excluded time through that date pursuant to Local Code T4. Dkt. 23.

 3               b)      On December 13, 2019, the Honorable Garland E. Burrell, Jr. further ordered that

 4        the Clerk of the Court reassign the case to another judge. Dkt. 24.

 5               c)      On December 16, 2019, Todd Leras was appointed as counsel for the defendant.

 6        Dkt. 25.

 7               d)      On December 16, 2019, the Clerk of the Court reassigned this case to the

 8        Honorable Morrison C. England for all further proceedings. Dkt. 26.

 9               e)      On December 17, 2019, the Court on its own motion reset the January 10, 2020,

10        status conference to January 9, 2010. Dkt. 27. Thereafter, on December 18, 2019, the Court on

11        its own motion continued the January 9, 2020 status conference to April 2, 2020. Dkt. 28.

12               f)      Discovery associated with this case includes approximately 110 pages of

13        investigative reports, search warrant applications and affidavits, and the defendant’s criminal

14        history information. In addition to these documents, the discovery also includes approximately

15        138 photographs from the execution of the search warrant in relation to this case, as well as

16        several hours of video footage of interviews with the defendant. All of this discovery has been

17        produced, or will be produced shortly, directly to the defendant’s new counsel and/or made

18        available for inspection and copying.

19               g)      Due to the fact that counsel for the defendant has just recently been appointed to

20        the case, counsel for the defendant requires additional time to review the discovery that has been

21        produced or made available, to review the case, to conduct investigation related to the charges, to

22        conduct legal research, to consult with his client regarding the case and potential resolutions, and

23        to otherwise prepare for trial.

24               h)      Counsel for defendant believes that failure to grant the above-requested

25        continuance would deny him the reasonable time necessary for effective preparation, taking into

26        account the exercise of due diligence.

27               i)      The government does not object to the continuance.

28               j)      Based on the above-stated findings, the ends of justice served by continuing the

     STIPULATION REGARDING EXCLUDABLE TIME             2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1        case as requested outweigh the interest of the public and the defendant in a trial within the

 2        original date prescribed by the Speedy Trial Act.

 3               k)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4        et seq., within which trial must commence, the time period of January 10, 2020 to April 2, 2020,

 5        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6        because it results from a continuance granted by the Court at defendant’s request on the basis of

 7        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 8        of the public and the defendant in a speedy trial.

 9               l)      This order shall supersede the minute order issued by the Court on December 18,

10        2019 at Docket No. 28. The January 9, 2020, status conference shall be continued to April 2,

11        2020, and the time period of January 10, 2020 to April 2, 2020, inclusive, is deemed excludable

12        pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] for the reasons stated in this

13        stipulation and order.

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: December 23, 2019                               MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ SHEA J. KENNY
 9                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
10

11
      Dated: December 23, 2019                               /s/ TODD LERAS
12                                                           TODD LERAS
13                                                           Counsel for Defendant
                                                             ANTHONY WEST
14

15
                                                     ORDER
16
            IT IS SO ORDERED.
17
     Dated: January 6, 2020
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
